Citation Nr: 0410681	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  99-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine 
headaches.

2.  Entitlement to a compensable rating for migraine headaches 
prior to December 3, 2001.

3.  Entitlement to a rating in excess of 10 percent for left knee 
strain.

4.  Entitlement to a compensable rating for left knee strain prior 
to December 3, 2001.

5.  Entitlement to service connection for a bilateral hearing loss 
disability.

6.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to October 1979 
and from October 1980 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, among other things, 
granted entitlement to service connection for migraine headaches 
and a left knee disability, and initially assigned noncompensable 
evaluations.  

As a procedural matter, the Board notes that the veteran filed 
initial claims for, among other things, entitlement to service 
connection for headaches and a left knee disorder in June 1996.  
By rating decision dated in January 1997, the RO granted the 
claims and assigned noncompensable evaluations for both effective 
May 1, 1996 (the first day of the month following his discharge 
from military service).  By correspondence dated in January 1998, 
he disagreed with the ratings, and a Statement of the Case was 
issued in September 1999.  The timely substantive appeal was 
received in November 1999.  As such, the issues regarding the 
disability ratings for migraine headaches and a left knee 
disability were in final appellate status.  Because the veteran 
disagreed with the initial rating, the Board will consider whether 
"staged" rating are appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Further, in December 2001 correspondence, the veteran requested a 
"reevaluation and increase" of his disabilities.  When the RO 
subsequently increased his disability ratings for migraine 
headaches (in June 2003) and a left knee disability (in July 
2002), the effective dates were established at December 2001.  
However, because the issues were already on appeal from the 
initial grant of benefits, the Board will consider the entire time 
of appeal (from the date of discharge) in reviewing the current 
claims.  Moreover, as the Statement of the Case and the 
Supplemental Statements of the Case have indicated that all 
pertinent evidence has been considered, the Board can proceed with 
its review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

With respect to the claims for a bilateral hearing loss disability 
and a sinus disorder, the Board notes that the veteran has not 
been notified of his due process rights as to these two issues.  
Therefore, a remand is necessary.  The veteran is notified that 
these two issues will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify him 
if further action is required on his part.


FINDINGS OF FACT

1.  As to the claims for a left knee disability and migraine 
headaches, VA has made all reasonable efforts to assist the 
veteran in the development of the claims and has notified him of 
the information and evidence necessary to substantiate his claims.

2.  As of April 1, 2000, the veteran's headaches have been 
manifested by subjective complaints of severe headaches once or 
twice a month.

3.  Severe economic inadaptability has not been demonstrated by 
the veteran's migraine headaches. 

4.  The veteran's left knee disability is manifested by subjective 
complaints of stiffness, aching, and giving away; objective 
findings include limited range of motion, but no swelling, 
effusion, or instability.  There is no X-ray evidence of arthritis 
of the left knee. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic 
Code (DC) 8100 (2003).

2.  The criteria for an evaluation of 30 percent, but no more, for 
migraine headaches have been met effective April 1, 2000.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.20, 4.124a, DC 8100 (2003).

3.  The criteria for a rating in excess of 10 percent for left 
knee strain have not been met effective to May 1, 1996.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 
5260, 5261 (2003).

4.  The criteria for a 10 percent disability rating, but no more, 
for left knee strain have been met effective to May 1, 1996.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 
5260, 5261 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  However, the Board has been directed to consider only 
those factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2003).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2003).  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003). 

In addition, the General Counsel for VA issued a precedent opinion 
in July 1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under DCs 5003 and 
5257.  See VAOPGCPREC 23-97.  In August 1998, VA General Counsel 
issued VAOPGCPREC 9-98.  Citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), the General Counsel found that even if the 
claimant technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under DC 
5003 and § 4.59 would be available.

Further, the degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  The Board is also mindful that it must review "all the 
evidence of record (not just evidence not previously considered) 
once a claimant has submitted a claim for an increased disability 
rating."  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997). 


Rating for Migraine Headaches

The RO rated the veteran's migraine headaches under DC 8100.  
Under DC 8100, a maximum of a 50 percent disability rating may be 
assigned with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last several 
months.  

Based on a review of all the evidence of record, and with 
consideration of "staged ratings," the Board finds that no more 
than the noncompensable evaluation was warranted for migraine 
headaches prior to April 2000.  Beginning in April 2000, the 
veteran reported headaches of 1-2 per month, warranting the 
currently-assigned 30 percent rating.  Nonetheless, a higher 
rating is not warranted for any time on appeal.  

Specifically, in a July 1996 VA General Medical examination, the 
veteran reported a past medical history of migraine headaches but 
not the frequency or severity of the headaches.  His 
head/face/neck examination was normal.  In a July 1996 VA 
neurological examination, he reported that he had had three 
migraine headaches over the past 10 years, and described them as 
starting in the occipital area and radiating forward with a 
throbbing, incapacitating quality.  After a physical examination, 
the neurological examination was reportedly "normal."  

There are no outpatient treatment records associated with the 
claims file reflecting complaints of, treatment for, or diagnoses 
of migraine headaches for the period from 1996 to essentially 
2000.  Therefore, while the reported medical history reflects 
occasional migraine headaches, the Board finds that the frequency 
of the headaches during that time frame do not warrant a 
compensable evaluation.  As noted above, a 10 percent evaluation 
is assigned for headaches averaging one in two months; however, 
there is no evidence of more than an isolated migraine headache 
during the period from 1996 to 2000.  

In an April 2000 outpatient treatment record, the veteran reported 
headaches of 1-2 per month.  He used Motrin to alleviate the pain.  
Since that time, he has fairly consistently reported migraine 
headaches at a frequency of 1-2 per month.  As an example, in an 
October 2000 VA neurological examination, he reported a history of 
migraine headaches since 1985 with pain on the right side of the 
neck, radiating to the right occipital area and associated with 
photophobia, hyperacusis, and some blurred vision.  He indicated 
that his last headache had been in the middle of September 2000 
and lasted only 30 minutes.  The examiner related that the veteran 
was unclear how often he had had headaches prior to September 2000 
but described the headaches as "severe."  After a physical 
examination, the diagnosis was "most likely migraine headaches."

Moreover, in a March 2002 outpatient treatment note, the veteran 
indicated that he continued to have migraine headaches monthly.  
In August 2002 correspondence, he reported 1-2 headaches per 
month.  In February 2003 correspondence, he reported headaches 
twice weekly, which is the only time that headaches were reported 
with such frequency.  In March 2003, he complained of a migraine 
headache at pain level 2.  In a May 2003 VA examination report he 
again stated that the headaches occurred twice monthly but noted 
that they were more frequent and lasted longer.  He related that 
he was able to "jiggle his schedule" to accommodate his need for 
quiet and sleep during his periods of headache flare-ups.

Based on the above evidence, the Board finds that a 30 percent 
disability rating, but no more, for the period from April 2000 is 
warranted.  As noted above, beginning in April 2000, the veteran 
has fairly consistently reported headaches at a level of 1-2 per 
month.  While they have been described as severe in nature, the 
headaches do not rise to the level of "very frequent" "prolonged" 
attacks.  Further, it appears that he is able to adjust his work 
schedule to accommodate his headache flare-up.  As such, there is 
no indication of "severe economic inadaptability."  For those 
reasons, the Board finds that the claim for higher rating is 
denied, except that a 30 percent "staged" disability rating is 
assigned from April 1, 2000.

Rating for a Left Knee Disability

As noted above, the veteran initially filed a claim for a left 
knee disability in June 1996, which was granted by rating decision 
dated in January 1997.  A noncompensable rating was assigned 
effective May 1, 1996, the first day of the month following 
service separation.  He filed a timely notice of disagreement, a 
statement of the case was issued, followed by a timely substantive 
appeal.  Therefore, the Board finds that this issue has been on 
appeal since he filed his initial claim.  When he requested a 
higher rating in December 2001, the RO erroneously considered it a 
new claim for a higher rating.  When his left knee disability 
rating was increased to 10 percent, an effective date of December 
2001 was assigned.  However, based on the evidence of record, the 
Board finds that a 10 percent evaluation is warranted from May 1, 
1996, the first day of the month following service separation - in 
essence, the entire time on appeal.  

The RO originally rated the veteran's left knee disability under 
DC 5257.  The Board will also consider DCs 5256, 5258, 5259, 5260, 
and 5261 for evaluating his knee impairment.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  Under DC 
5003, degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003.  When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 percent is 
warranted for each major joint or groups of joints affected by 
limitation of motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 30 
percent evaluation under DC 5256; ankylosis in flexion between 10 
degrees and 20 degrees warrants a 40 percent evaluation; ankylosis 
in flexion between 20 degrees and 45 degrees warrants a 50 percent 
evaluation; and extremely unfavorable ankylosis in flexion at an 
angle of 45 degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is "slight," a 20 
percent will be assigned for a "moderate" disability, and 30 
percent is warranted for "severe" disability.  Under DC 5258, an 
evaluation of 20 percent is assigned where the semilunar cartilage 
is dislocated, with frequent episodes of locking, pain, and 
effusion.  Under DC 5259, a 10 percent evaluation is assigned for 
removal of the semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 percent 
evaluation when flexion is limited to 45 degrees; and a 20 percent 
evaluation when flexion is limited to 30 degrees.  A 30 percent 
evaluation is assigned under this code when flexion is limited to 
15 degrees.  Limitations of extension under DC 5261 are assigned a 
10 percent evaluation when extension is limited to 10 degrees; and 
a 20 percent evaluation when extension is limited to 15 degrees.  
A 30 percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is limited 
to 30 degrees, and a 50 percent when extension is limited to 45 
degrees.

In assigning a 10 percent rating for the entire time on appeal, 
the Board is persuaded by a July 1996 VA General Medical 
examination report, in which the veteran reported a several year 
history of constant left knee pain.  Physical examination revealed 
that his posture and gait were normal.  There was no edema, no 
joint laxity, and the Drawer sign was negative.  However, range of 
motion was reported as extension to -3 degrees and flexion to 114 
degrees (with 0-140 degrees as anatomically normal).  X-rays 
showed no significant abnormality.  The final diagnosis was 
"normal exam."  Notwithstanding a relatively normal examination, 
the Board finds that the limitation of motion and pain 
demonstrated at the time of the examination warrants a 10 percent 
disability rating effective to May 1, 1996.

However, there is no basis for a higher than 10 percent rating for 
any of the periods on appeal.  Specifically, except for limitation 
of motion and subjective complaints of pain, there is no evidence 
of symptoms consistent with a higher rating.  First, clinical 
findings do not disclose that the veteran has ankylosis of the 
left knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  While range of motion was limited in the July 1996 
examination, the most recent VA examination noted range of motion 
as 0-135 degrees.  This is consistent with outpatient treatment 
records reflecting "good" range of motion.  Therefore, the Board 
can find no basis under DC 5256 to grant the veteran a higher than 
10 percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute no 
more than a "slight" knee disability.  The Board is particularly 
persuaded by the most recent range of motion reported as 0-135 
degrees, stable ligaments, no fluid or synovial thickening, and 
the absence of swelling or inflammation.  While he continued to 
report on-going knee pain, there was no indication of moderate 
recurrent subluxation or lateral instability, as required by DC 
5257.  Therefore, the Board finds that the left knee disability is 
appropriately rated at a 10 percent disability for "slight" knee 
impairment.  Moreover, a 20 percent rating under DC 5258 requires 
cartilage dislocation with frequent locking, pain, and effusion.  
The Board concludes that the veteran's symptoms do not approximate 
the criteria provided by DC's 5257 and 5258 for a 20 percent 
rating.

Also, while a higher rating could be available under DCs 5260 and 
5261 (limitation of flexion/extension), the veteran's left knee 
flexion/extension motion has variously been reported in the range 
of -3 to 114 (at its worse) to 0-135 degrees (at the best), which 
does not warrant a higher evaluation under either DC 5260 or DC 
5261.  To that end, left knee range of motion was report as 0-135 
degrees in the October 2000 VA examination report, and was noted 
to have "good" range of motion in March 2002.  As such, there is 
no basis for a higher rating under DCs 5260 or 5261.  

Further, a May 2001 MRI report reflected no meniscal tear; 
however, an April 2001 outpatient treatment note indicated a 
diagnosis of degenerative joint disease of the left knee.  At that 
time, he reported popping, intermittent pain and stiffness, and 
giving away of the knee sometimes.  He had a knee brace but used 
it as little as possible because he did not want to weaken the 
muscles.  Nonetheless, because the veteran is rated at 10 percent 
for limitation of motion (with pain), the VA General Counsel's 
opinion regarding a separate compensable evaluation for arthritis 
is not for application.

Finally, in reviewing the appellant's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also eliminated the 
concept of well-groundedness and is applicable to all claims filed 
on or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.  38 U.S.C.A. § 
5103A (West 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for VA 
benefits."  In this case, VA's duties have been fulfilled to the 
extent possible with regard to the issue decided in this decision.  

First, VA must now notify the appellant of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicate which portion of that information and evidence, if any, 
is to be provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Next, VA has a 
duty to assist the appellant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility exists 
that such assistance would aid in that endeavor.  38 U.S.C.A. § 
5103A (West 2002).  

The final rule implementing the VCAA was published on August 29, 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  These 
regulations, likewise, apply to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, with 
the exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 C.F.R. § 
3.159 pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 3.159(c) 
and § 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In July 2002 (for the knee claim) and in February 2003 (for the 
headache claim), the RO notified the appellant of the changes in 
the law, what VA would do to assist him in developing his claims, 
what evidence he needed to submit, and that VA would help him 
obtain evidence.  In December 2003, the RO also provided the 
appellant with a Supplemental Statement of the Case which set 
forth all pertinent regulations, including the new duty to assist 
provisions.  The Board notes that the veteran has undergone 
multiple VA examinations and X-rays during the pendency of the 
appeal.  Further, outpatient treatment records have been 
associated with the claims file.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary for 
an equitable disposition of the claims on appeal have been made by 
the agency of original jurisdiction.  VA has substantially met the 
requirements of the VCAA.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.

Further, the Veteran's Claims Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA believes that this decision is incorrect 
as it applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for the 
reasons specified below.  

Of note, the initial rating decision was issued in January 1997 
(with subsequent ratings in July 2002 and May 2003).  Only after 
the initial rating action was promulgated did the AOJ, in July 
2002 (for the knee claim) and in February 2003 (for the headache 
claim), provide notice to the claimant regarding what information 
and evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession that 
pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Veterans Claims Court did not address whether, and, if so, 
how, the Secretary could properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Veterans Claims Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him or her 
to overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a pre-
AOJ decision notice was not prejudicial to the appellant.  Id. 
("The Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of §  5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error").

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 422.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notices provided to the appellant in July 2001 and February 2003 
were not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notices were 
issued, a Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.   Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant.  


ORDER

A rating in excess of 30 percent for migraine headaches is denied.

An evaluation of 30 percent, but no more, for migraine headaches 
is granted effective April 1, 2000, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for left knee strain is denied.

A 10 percent disability rating, but no more, for left knee strain 
is granted effective May 1, 1996, subject to the law and 
regulations governing the payment of monetary benefits. 


REMAND

As noted above, the VCAA amended and clarified VA's duty to assist 
claimants in the development of the facts relevant to their 
claims.  This law also eliminated the concept of a well-grounded 
claim.  In this case, the veteran has never been provided with his 
due process rights with respect to the issues of entitlement to 
service connection for a bilateral hearing loss and of entitlement 
to service connection for a sinus condition under the VCAA.

The Board notes that the United States Court of Appeals for the 
Federal Circuit recently invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii), which allowed the Board to 
develop evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  
Since the Board no longer has authority to correct a missing or 
defective VCAA duty to notify letter, further appellate 
consideration will be deferred and this case is REMANDED to the RO 
for the following actions:

1.  The RO should inform the appellant of his due process rights 
and VA's duty to assist under the VCAA.  The RO must ensure that 
the notification requirements set forth at 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) are fully complied with and satisfied.  
This includes notifying the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the claimant 
is expected to provide.  The veteran should also be requested to 
provide any evidence in his possession that pertains to the claim.

2.  Thereafter, the RO should re-adjudicate the remaining issues 
on appeal.  If the benefits sought remain denied, the veteran and 
his representative should be provided with a supplemental 
statement of the case (SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

Finally, the appellant is advised that while the case is on remand 
status, he is free to submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  If there is additional 
medical evidence that has not been submitted, he is free to submit 
it or request the RO's assistance in obtaining the records.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



